Citation Nr: 0737189	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  95-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right eye 
disability, including as secondary to Agent Orange or other 
chemical and toxin exposure.

2.  Entitlement to service connection for left eye 
disability, including as secondary to Agent Orange or other 
chemical or toxin exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1993 and January 1995 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana.  Jurisdiction over this case was 
transferred to the RO in Phoenix, Arizona.  This case was 
most recently before the Board in July 2006.

In September 2006 the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  The veteran also provided Board 
hearing testimony in August 2002.

The veteran filed a claim for service connection for left and 
right eye disabilities in July 1993.  By rating decision 
dated in December 1993, the RO denied the veteran's claim for 
service connection for left eye visual impairment.  Following 
the submission of the veteran's timely Notice of 
Disagreement, the RO issued the veteran a Statement of the 
Case in January 1995 with respect to his left eye disability.  
Also in January 1995, the RO issued a rating decision which 
denied service connection for visual impairment, without 
further specifying the eye involved.  In February 1995, the 
veteran's representative submitted a Notice of Disagreement 
with respect to all issues considered in the January 1995 
rating decision.  VA has construed the February 1995 Notice 
of Disagreement as a Substantive Appeal with respect to the 
issue of service connection for left eye disability, and as a 
Notice of Disagreement as to the issue of service connection 
for right eye disability.  A Statement of the Case as to 
service connection for right eye disability was issued in May 
2002, and in June 2002 the veteran's substantive appeal as to 
that issue was received.

Following the veteran's December 2004 claim for increased 
rating, a June 2005 rating decision, in pertinent part, 
increased the rating for the veteran's PTSD to 50 percent 
from 30 percent disabling, and a September 2006 rating 
decision, in pertinent part, increased the rating for the 
veteran's PTSD to 100 percent.  The veteran has not expressed 
disagreement any actions taken in the June 2005 and September 
2006 RO decisions, and no issue arising from those decisions 
is before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2004 VA requested an independent medical expert 
(IME) opinion in this case, and, by correspondence dated 
March 7, 2005, the veteran was sent a copy of the November 
2004 IME opinion for review.  On a Medical Opinion Response 
Form received in April 2006, the veteran indicated that he 
was submitting argument and (or) evidence (the veteran 
submitted a two page statement).  He requested that his case 
be remanded to the AOJ for review of the materials submitted 
in April 2006.  The veteran's representative repeated this 
request in an April 11, 2006 Informal Hearing Presentation.

The AOJ has not had a chance to review the aforementioned 
statement as requested by the veteran.  In fact, the Board 
notes that the AOJ last adjudicated this case in May 2002.  
Due to the veteran's specific request, this case is remanded 
to the AOJ for consideration of any all evidence and argument 
associated with the claims file, including that added 
subsequent to the May 2002 statement of the case, and 
supplemental statement of the case.



Accordingly, the case is REMANDED for the following action:

The issues on appeal should again be 
adjudicated with consideration of any and 
all additional evidence added to the 
claims file subsequent to the May 2002 
statement of the case, and supplemental 
statement of the case.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




